  Case 15-25228         Doc 48        Filed 04/04/19 Entered 04/04/19 11:44:48      Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                    )
                                          )           CASE NO. 15 B 25228
         Kareem A. Lee and Chenice Laury, )           HON. DEBORAH L. THORNE
                                          )           CHAPTER 13
         DEBTORS.                         )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

         Please take notice that on May 15, 2019, at 9:30 A.M., in courtroom 613 of the United
States Bankruptcy Court, Everett McKinley Dirksen Building, 219 S. Dearborn Street, Chicago,
Illinois 60604, I shall appear before the HONORABLE Deborah L. Thorne or before any judge
sitting in his place and stead and shall then and there present the attached Motion at which place
and time you may appear if you see fit.


                                         PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
April 4, 2019.


/s/ Roger Leshinsky ____ ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    15-25228
                       noticing           Doc 48 ECMCFiled 04/04/19 Entered 04/04/19 11:44:48      DescLoan
                                                                                        First Associates Main
                                                                                                            Servicing, LLC
0752-1                                                 Document
                                                 P.O. BOX 16408     Page 2 of 5         P.O. Box 503430
Case 15-25228                                     ST. PAUL, MN 55116-0408                    San Diego, CA 92150-3430
Northern District of Illinois
Eastern Division
Thu Apr 4 10:39:43 CDT 2019
Recovery Management Systems Corporation           Rent-A-Center, Inc.                        U.S. Bankruptcy Court
25 SE Second Avenue Suite 1120                    4407 W 5th Ave                             Eastern Division
Miami, FL 33131-1605                              Gary, IN 46406-1830                        219 S Dearborn
                                                                                             7th Floor
                                                                                             Chicago, IL 60604-1702

Afni, Inc.                                        Allianceone                                Ars
Po Box 3097                                       4850 E Street Rd Ste 300                   1801 Nw 66th Ave
Bloomington, IL 61702-3097                        Trevose, PA 19053-6643                     Fort Lauderdal, FL 33313-4571



Capital Recovery V, LLC                           Capital Recovery V, LLC                    Cci
c/o Recovery Management Systems Corp              c/o Recovery Management Systems Corp.      Contract Callers I
25 SE 2nd Avenue Suite 1120                       25 S.E. 2nd Avenue, Suite 1120             Augusta, GA 30901
Miami, FL 33131-1605                              Miami, FL 33131-1605


Cda/pontiac                                       Chase Auto Finance                         Condor Capital Corp
Attn:Bankruptcy                                   P O Box 9001937                            165 Oser Ave
Po Box 213                                        Louisville, KY 40290-1937                  Hauppauge, NY 11788-3710
Streator, IL 61364-0213


Crd Prt Asso                                      ER Solutions/Convergent Outsourcing, INC   Eastern Account System INC.
Attn: Bankruptcy                                  Po Box 9004                                Attn: Bankruptcy Dept.
Po Box 802068                                     Renton, WA 98057-9004                      Po Box 837
Dallas, TX 75380-2068                                                                        Newtown, CT 06470-0837


First Premier Bank                                Harris                                     Illinois Tollway
3820 N Louise Ave                                 Harris & Harris, Ltd.                      Attn: Legal Dept
Sioux Falls, SD 57107-0145                        111 W Jackson Blvd 400                     2700 Ogden Ave
                                                  Chicago, IL 60604-4135                     Downers Grove, IL 60515-1703


MCOA                                              MIDWEST EMERGENCY ASSOCIATES,LTD           Mcsi Inc
Village of East Hazel Crest                       6681 Country Club Drive                    Po Box 327
Municipal Collections of America Inc              Golden Valley, MN 55427-4601               Palos Heights, IL 60463-0327
3348 Ridge Rd
Lansing, Il 60438-3112

Municollofam                                      Navient                                    Navient Solutions, Inc. on behalf of GLHEC
3348 Ridge Road                                   Po Box 9500                                2401 International Lane
Lansing, IL 60438-3112                            Wilkes Barre, PA 18773-9500                Madison, WI 53704-3121



Nicor                                             PLS                                        Porania LLC
P.O. Box 2020                                     1 S Wacker                                 P. O. Box 11405
Aurora, IL 60507-2020                             Chicago, IL 60606-4603                     Memphis, TN 38111-0405
Portfolio Recovery Case
                   Ass   15-25228          Doc 48 (p)PORTFOLIO
                                                    Filed 04/04/19         Entered
                                                               RECOVERY ASSOCIATES  LLC 04/04/19 11:44:48      Desc
                                                                                                    Premier Bank, LLC Main
120 Corporate Blvd Ste 1                               Document
                                                  PO BOX 41067            Page     3  of 5          c o Jefferson Capital Systems LLC
Norfolk, VA 23502-4952                               NORFOLK VA 23541-1067                                PO BOX 7999
                                                                                                          SAINT CLOUD MN 56302-7999


Premier Bankcard, Llc                                Regional Recovery Serv                               Security Credit Servic
c o Jefferson Capital Systems LLC                    5252 Hohman                                          Po Box 1156
Po Box 7999                                          Hammond, IN 46320-1723                               Oxford, MS 38655-1156
Saint Cloud Mn 56302-7999


The Payday Loan Store                                nicor gas                                            Aaron M Weinberg
c/o Creditors Bankruptcy Service                     po box 549                                           The Semrad Law Firm, LLC
P.O. Box 800849                                      Aurora il 60507-0549                                 20 S. Clark St.
Dallas, TX 75380-0849                                                                                     28th Floor
                                                                                                          Chicago, IL 60603-1811

Chenice Laury                                        Kareem A. Lee                                        Marilyn O Marshall
15810 Willard Ave                                    15810 Willard Ave                                    224 South Michigan Ste 800
Harvey, IL 60426-5128                                Harvey, IL 60426-5128                                Chicago, IL 60604-2503



Patrick Semrad                                       Patrick S Layng                                      Rodion Leshinsky
The Semrad Law Firm, LLC                             Office of the U.S. Trustee, Region 11                The Semrad Law Firm, LLC
20 S. Clark St, 28th Floor                           219 S Dearborn St                                    20 S. Clark Street, 28th Floor
Chicago, IL 60603-1811                               Room 873                                             Chicago, IL 60603-1811
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
successor to CAPITAL ONE BANK (USA), N.A             successor to CAPITAL ONE BANK (USA), N.A
(ORCHARD BANK)                                       POB 41067
POB 41067                                            Norfolk VA 23541
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)ECMC                                              (d)First Associates Loan Servicing, LLC              (d)Rent A Center
PO BOX 16408                                         P.O. Box 503430                                      4407 W 5th Ave
ST. PAUL, MN 55116-0408                              San Diego, CA 92150-3430                             Gary, IN 46406-1830



End of Label Matrix
Mailable recipients     44
Bypassed recipients      3
Total                   47
 Case 15-25228          Doc 48   Filed 04/04/19 Entered 04/04/19 11:44:48            Desc Main
                                   Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                    )
                                          )           CASE NO. 15 B 25228
         Kareem A. Lee and Chenice Laury, )           HON. DEBORAH L. THORNE
                                          )           CHAPTER 13
         DEBTORS.                         )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtors, Kareem A. Lee and Chenice Laury, by and through Debtors’
attorneys, The Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the
confirmed Chapter 13 Plan, Debtors state the following:

         1. On July 24, 2015, Debtors filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On September 17, 2015, this Honorable Court confirmed the Debtors’ Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 10% of their allowed

            claims.

         4. The Chapter 13 Plan requires the debtor to make plan payments to the Chapter 13

            Trustee in the amount of $515.00 monthly for 36 months.

         5. Mr. Lee's employment with Securitas USA ceased towards the end of January 2019.

            Mr. Lee was hired by Titan Security Services, Inc. near the end of February 2019. Due

            to the approximate one-month lapse in income, debtors accrued a plan payment default.

            Debtors are now in a position to make regular and ongoing trustee payments.

         6. On April 4, 2019, Debtors’ counsel filed an amended payroll order.

         7. If the current default is deferred, the debtors will be able to resume making regular

            payments.
  Case 15-25228       Doc 48     Filed 04/04/19 Entered 04/04/19 11:44:48              Desc Main
                                   Document     Page 5 of 5


       8. There is room in the plan to complete the case if the default is deferred.

       9. Debtors respectfully request this Honorable Court to defer the current default to the end

           of the plan reorganization.

       10. Debtors are in a position to proceed with the instant case.

       11. Debtors filed the instant case in good faith and intend to complete the plan of

           reorganization.



       WHEREFORE, the Debtors pray this Honorable Court for the following relief:

       A. That this Honorable Court to defer the current default to the end of the plan

           reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Roger Leshinsky _ ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
